             20-11366-rg            Doc 1             Filed 06/05/20               Entered 06/05/20 15:27:25                     Main Document
     Fill in this information to identify your case:                              Pg 1 of 7
     United States Bankruptcy Court for the:

     Southern District of New York
     Case number (If known)                                     Chapter you are filing under:
                                                                      Chapter 7
                                                                L211 Chapter 11                                                                 Check if this is an
                                                                LI Chapter 12                                                                   amended filing
                                                                      Chapter 13




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




i. Debtor's name                               Grand Ave House LLC



2. All other names debtor used
   in the last 8 years
      Include any assumed names,
      trade names, and doing business
      as names




3. Debtor's federal Employer                XX-XXXXXXX
   Identification Number (EIN)



4. Debtor's address                            Principal place of business                                  Mailing address, if different from principal place
                                                                                                            of business

                                               21 53 Grand Concourse
                                               Number        Street                                         Number      Street



                                                                                                            P.O. Box

                                               Bronx                               NY      10452
                                               City                                State    ZIP Code        City                        State       ZIP Code


                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business
                                               Bronx County
                                               County
                                                                                                            Number      Street




                                                                                                            City                        State       ZIP Code




s. Debtor's website (URL)


6.    Type of debtor                           ID Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               E Partnership (excluding LLP)
                                               LI Other. Specify:


Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
          20-11366-rg                Doc 1     Filed 06/05/20                Entered 06/05/20 15:27:25                         Main Document
                                                                            Pg 2 of 7

             Grand Ave House LLC
Debtor                                                                                             Case number   It known)
             Name


                                         A.Check one:
7.Describe debtor's business
                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                              Railroad (as defined in 11 U.S.C. § 101 (44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         l    Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                         I    Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         I    None of the above


                                         B.Check all that apply:
                                              Tax-exempt entity (as described in 26 U.S.C. § 501)
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                              Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/.



8.Under which chapter of the             Check one:
  Bankruptcy Code is the                 E Chapter 7
  debtor filing?
                                         E Chapter 9
                                         IZI Chapter 11        Check all that apply:
                                                           0The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                                   aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                                   affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
   A debtor who is a small business                                recent balance sheet, statement of operations, cash-flow statement, and federal
   debtor' must Check the first sub-                               income tax return or if any of these documents do not exist, follow the procedure in
                                                                   11 U.S.C. § 1116(1)(B).
    box. A debtor as defined in
   § 11 82(l) who elects to proceed                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
    under subchapter V of chapter 11                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                   less than $7,500,000, and it chooses to proceed under Subchapter V of
   (whether or not the debtor is a
                                                                   Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
   "small business debtor") must                                   statement of operations, cash-flow statement, and federal income tax return, or if
   check the second sub-box.                                       any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                   § 1116(1)(B).

                                                               El A plan is being filed with this petition.

                                                               0Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               i: The debtor is required to file periodic reports (for example, 10K and 1OQ) with the
                                                                   Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                   Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                   for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                               El The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                   12b-2.
                                              Chapter 12

9.Were prior bankruptcy cases            ONO
  filed by or against the debtor
  within the last 8 years?               1jYes.     District                                When                       Case number
                                                                                                   MM! DD/YYYY
   If more than 2 cases, attach a
   separate list.                                   District                                When                       Case number
                                                                                                   MM! DD/YYYY

10.
  Are any bankruptcy cases               El No
  pending or being filed by a
  business partner or an                     ] Yes. Debtor                                                             Relationship
  affiliate of the debtor?                          District                                                            When
   List all cases. If more than 1,                                                                                                    MM   I   DD IYYYY
   attach a separate list.                          Case number, if known

 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 2
          20-11366-rg          Doc 1    Filed 06/05/20            Entered 06/05/20 15:27:25                          Main Document
                                                                 Pg 3 of 7

             Grand Ave House LLC
Debtor                                                                                   Case number (if known)
             Name




ii Why is the case filed in this   Check all that apply:
   district?
                                   U Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                       district.

                                   U A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have    IZJ No
   possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
   attention?
                                              U It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?

                                              U It needs to be physically secured or protected from the weather.
                                              U It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                 attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                 assets or other options).

                                              U Other


                                              Where is the property?
                                                                        Number         Street




                                                                        City                                             State     ZIP Code


                                              Is the property insured?

                                              U No
                                              U Yes. Insurance agency
                                                       Contact name

                                                       Phone




           Statistical and administrative information



13.Debtor's estimation of          Check one:
   available funds                     Funds will be available for distribution to unsecured creditors.
                                   U After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       1-49                           U 1,000-5,000                               U 25,001-50,000
14.Estimated number of
                                   U 50-99                            U 5,001-10,000                              U 50,001-100,000
   creditors
                                   U 100-199                          U 10,001-25,000                             U More than 100,000
                                   U 200-999

                                       $0-$50,000                     U $1,000,001-$10 million                    U $500,000,001-$i billion
'i&. Estimated assets
                                   U $50,0014100,000                  U $10,000,001-$50 million                   U $1,000,000,001410 billion
                                   U $100,0014500,000                 LI $50,000,001-$100 million                 U $10,000,000,001450 billion
                                   U $500,00141 million               U $100,000,0014500 million                  U More than $50 billion


  Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
          20-11366-rg           Doc 1       Filed 06/05/20              Entered 06/05/20 15:27:25                           Main Document
                                                                       Pg 4 of 7

              Grand Ave House LLC
Debtor                                                                                          Case number (d known)
             Name



                                        U $0450,000                        U $i,000,001-$10 million                      U $500,000,001-$i billion
16.Estimated liabilities                U $50,0014100,000                  U $10,000,001-$50 million                     U $1,000,000,001410 billion
                                        U $100,0014500,000                 U $50,000,00i-$100 million                    U $10,000,000,001450 billion
                                        U $500,00141 million               U $100,000,0014500 million                    U More than $50 billion


           Request for Relief, Declaration, and Signatures


WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.Declaration and signature of             The debtor requests relief in accordance with the chapter of title 11, United States code, specified in this
   authorized representative of
                                            petition.
   debtor

                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on    06/5/2020
                                                          MM /DD/YYYY

                                        X Is! Ledwin Oviedo                                               Ledwin Oviedo
                                           Signature of authorized representative of debtor '            Printed name


                                           Title   Organizer




18. Signature of attorney               x                                                                Date
                                            Signature of attorney for debtor                                            MM /DD /YYYY




                                           Printed name

                                           }-irm name



                                           Number         Street


                                           City                                                               State          ZIP Code

                                                                    Contact phone                                         Email address




                                           Bar number                                                         State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 4
20-11366-rg     Doc 1     Filed 06/05/20    Entered 06/05/20 15:27:25         Main Document
                                           Pg 5 of 7




                  CERTIFICATE OF CORPORATE RESOLUTION OF

                                  GRAND A VE HOUSE LLC

       The undersigned, member of Grand Ave House LLC (the "Member"), a New York
Limited Liability Company (the "Company"), hereby certifies as follows:

1.     The following resolution was duly and unanimously adopted by all of the members of the
       Company at a meeting duly called and held on June 5. 2020 , at which a quorum of the
       members were present and acting throughout the meeting, and said resolutions have not
       been amended and are in full force and effect:

              RESOLVED, that it is in the best judgment of the Company a Chapter 11 case be
              commenced on its behalf.

2.     Appearing below are the names of the persons authorized by the foregoing resolution to
       act on behalf of the Company, and appearing opposite their names are their positions and
       specimens of their true and correct signatures:

       Name                         Position

       Ledwin Oviedo                Sole member


        IN WITNESS WHEREOF, I have executed this certificate on the 5th day ofllune 2020.
I swear that the foregoing is accurate and true.                   t)      a V


                                                           Member
20-11366-rg      Doc 1     Filed 06/05/20     Entered 06/05/20 15:27:25           Main Document
                                             Pg 6 of 7




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                               X
In re

GRAND AVE HOUSE LLC,                                         Case No.


                              Debtor.                        Chapter 11
                                                X


                         CORPORATE OWNERSHIP STATEMENT

        Pursuant Fed. R. Bankr. Proc. 1007(a)(1) and Local Bankr. Rule 1007-3, Grand Ave

House LLC, as debtor and debtor in possession in the above captioned Chapter 11 case (the

"Debtor"), respectfully represents:

        The undersigned, being a member of the Debtor, hereby states that there are no entities

that directly or indirectly own 10% or more of any class of the debtor's equity interest.




Dated: June 5, 2020
       Bronx, New York


                                                      Ledwin'Oviedo, Member
 20-11366-rg         Doc 1    Filed 06/05/20    Entered 06/05/20 15:27:25   Main Document
                                               Pg 7 of 7



Internal Revenue Service

Centralized Insolvency Op

Post Office Box 7346

Philadelphia, PA 19101-7346



NYS Dept of Tax & Finance

Bankruptcy Section

PO Box 5300

Albany, NY 12205



Leonard C. Aloi,Esq. as Referee

1937 Williamsbridge Road

Bronx, New York 10461

T 1 718 931 1888

F 1 718 518 7680



Fein Such

Fein, Such, Kahn & Shepard, P.C.

7 Century Drive

Parsippany, NJ, 07054



JP Morgan Chase Bank, National Association

1111 Polaris Pkwy

Columbus, OH, 43240-2050
